DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filled September 7, 2021 have been entered. Claims 1-4, 6-15 and 17-18 are currently pending. Claims 1 and 17 have been amended. Claim 18 has been added. The 35 USC 112 (d) rejection has been resolved by amendment. 

Response to Arguments
Applicant's arguments filed September 7, 2021 have been fully considered; however, the amendments require a new rejection.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lavon US 2019/0053962 A1 in view of Shinoda US 2016/0317465 A1.
With regards to claim 1, Lavon discloses an umbilical cord cover (abstract), comprising:
- a fluid-tight covering portion (or containment shell 102, Fig 2B and [0031] disclose the invention as whole prevents the umbilical stub from water and [0038] discloses the containment shell 102 is liquid impermeable) defining a cavity (105, Fig 2B and [0036] which discloses an air space or cavity for the umbilical cord);
- a contact portion (flange portion 110, fig 2b ) around the covering portion ([0033] which discloses the flange that surrounds the containment shell);
- a releasable adhesive (120, fig 2B) on the contact portion;
- and a film attached to the releasable adhesive [0069] discloses the adhesive maybe covered with a layer prior to use).  
 wherein the releasable adhesive and the contact portion form a fluid-tight seal around the cavity when the contact portion engages a surface ([0056-0057] and [0017] which discloses the adhesive placement and that is impermeable to liquid thereby making the seal fluid tight).  
Lavon fails to disclose the film encloses the cavity.

Therefor it would have been obvious to one of ordinary skill in the art before the effective filling date to have modified the release liner of Lavon to cover the whole device as taught by Shinoda in order to protect and maintain cleanliness of the device prior to use.

With regards to claim 2, Lavon discloses wherein the contact portion is annular (fig 2A and 2B and [0032] discloses an annular shape).  

With regards to claim 3, Lavon discloses wherein the releasable adhesive is designed to adhere to skin ([0011] and [0013] which discloses the attachment to the skin).  

With regards to claim 4, Lavon discloses wherein the contact portion extends out from the covering portion ([0033] and Fig 2B which discloses the flange extends out from the covering portion or containment shell).  

With regards to claim 7, Lavon discloses wherein the releasable adhesive is designed to maintain an adhesive property upon disengaging from a surface [0069] discloses the adhesive maybe covered with a release liner which if removed prior to use thereby meeting the limitation that adhesive still be useable once disengaged from a surface).  

With regards to claim 8, Lavon discloses wherein the covering portion extends above the contact portion (see fig 2b and [0036]).
  
With regards to claim 9, Lavon discloses wherein the contact portion has a lower surface and the releasable adhesive is disposed on the lower surface (see how the adhesive 120 is deposited on the bottom or lower surface of the contact portion 110 in fig 2b).

With regards to claim 10, Lavon discloses wherein the lower surface of the contact portion is designed to engage a surface ([0057] which discloses the adhesive on the lower surface is designed to engage the skin or a surface).  

With regards to claim 11, Lavon discloses wherein the covering portion is substantially hemispherical (fig 2b and [0069] which discloses the shape)
.  
With regards to claim 12, Lavon discloses wherein, when the contact portion engages a surface, the surface and the covering portion define a fluid-tight chamber ([0067] which discloses the flange’s connection to the skin or surface and how this allow for an improved seal between the cover and skin).  

With regards to claim 13, Lavon discloses wherein the covering portion has an inner layer and an outer layer (the contact portion or containment portion is formed from a multilayered laminate [0048] therefor having an inner and outer layer).  
 
With regards to claim 14, Lavon discloses wherein the outer layer is fluid-resistant ([0048] discloses the outer layer is fluid resistant).  

With regards to claim 15, Lavon discloses, further comprising a coating disposed over an entire surface of the covering portion and the contact portion ([0048] discloses a coating may be used and [0068] discloses the same material may be used for the flange).

With regards to claim 17, Lavon discloses wherein the releasable adhesive is designed to maintain and adhesive property upon removal of the film ([0069] discloses the adhesive maybe covered with a layer which is removed prior to use thereby meeting the limitation that adhesive still be useable once disengaged from a surface).  


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lavon US 2019/0053962 A1 in view of Shinoda US 2016/0317465 A1 and in further view of Randolph et al. US2014/0303578 A1.
With regards to claim 6, Lavon and Shinoda fail to disclose wherein the covering portion is silicone. 
Randolph discloses a wound dressing thereby being in a related field of invention. Randolph teaches the dressing had a cover layer that is fluid resistant while being vapor permeable and that many material could be selected including a laminate such as disclosed by Lavon [0043] and silicones.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have used silicone as taught by Randolph in place of Lavon’s laminate as Randolph teaches the interchangeability of these material for the cover later. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lavon US 2019/0053962 A1 in view of Newman US 2004/0238380 A1.
With regards to claim 18, Lavon discloses an umbilical cord cover (abstract), comprising:
- a fluid-tight covering portion (or containment shell 102, Fig 2B and [0031] disclose the invention as whole prevents the umbilical stub from water and [0038] discloses the containment shell 102 is liquid impermeable) defining a cavity (105, Fig 2B and [0036] which discloses an air space or cavity for the umbilical cord);
- a contact portion (flange portion 110, fig 2b ) around the covering portion ([0033] which discloses the flange that surrounds the containment shell);
- a releasable adhesive (120, fig 2B) on the contact portion.
Lavon fails to disclose a tray supporting the umbilical cord cover, the tray having a protrusion extending in the cavity.
Newman teaches a packing tray for a concave device thereby being drawn to the same problem (abstract). Newman teaches the curved device (the curve creates a cavity) maybe supported on curved (or protruding) tray that used for the packaging of the device (abstract and figs 8 and 9, [0227]).
It would have been obvious to one or ordinary skill in the art before the effective filling date to have used a known container that supports the form of the device as taught by Newman with the device of Lavon in order to prevent deformation to the shape during transit or in storage. 

 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLA E BURNETTE whose telephone number is (571)272-9574.  The examiner can normally be reached on M-S: 0830-1900 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 5712701775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GABRIELLA E BURNETTE/Examiner, Art Unit 3781                                                                                                                                                                                                        
/ARIANA ZIMBOUSKI/Primary Examiner, Art Unit 3781